Name: Commission Regulation (EC) No 2536/98 of 26 November 1998 amending Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears
 Type: Regulation
 Subject Matter: Europe;  marketing;  technology and technical regulations;  trade;  plant product
 Date Published: nan

 Avis juridique important|31998R2536Commission Regulation (EC) No 2536/98 of 26 November 1998 amending Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears Official Journal L 318 , 27/11/1998 P. 0023 - 0024COMMISSION REGULATION (EC) No 2536/98 of 26 November 1998 amending Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as amended by Commission Regulation (EC) No 2520/97 (2), and in particular Article 2(2) thereof,Whereas Annex I to Commission Regulation (EEC) No 920/89 (3), as last amended by Regulation (EC) No 888/97 (4), lays down a quality standard for carrots;Whereas Article 149 of the Act of Accession of Austria, Finland and Sweden provides for any transitional measures necessary to facilitate the transition from the existing regime in the new Member States to that resulting from application of the common organisation of the markets to be taken under the Management Committee procedure; whereas the period during which that could be done originally expired on 31 December 1997; whereas the Council has extended it until 31 December 1998;Whereas Commission Regulation (EC) No 2376/96 of 13 December 1996 derogating, for an additional period of one year, from Regulation (EEC) No 920/89, as regards carrots covered with pure peat produced in Sweden and Finland (5), as amended by Regulation (EC) No 341/98 (6), permits the marketing of these products on the Swedish and Finnish markets and their export to third countries; whereas that Regulation expires on 31 December 1998;Whereas most of the carrots marketed in Sweden and Finland are covered with pure peat; whereas it has been scientifically demonstrated that covering washed carrots with pure peat has no deleterious effect on their quality and, indeed, in some cases may improve conservation; whereas the marketing of these products should therefore be permitted without restriction in time;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 Annex I to Regulation (EEC) No 920/89 is hereby amended as follows:1. the second sub-indent of the second indent of point II.A is replaced by the following:'- practically free from excess dirt and impurities if they are not washed, or if they are washed and covered with pure peat.`;2. the following paragraph is added to point V.C:'Where washed carrots are covered in pure peat, the peat used shall not be considered as foreign matter.`;3. the following new indent is inserted after the second indent in point VI.B:'- where appropriate, "carrots in peat", even if the contents are visible from the outside.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 November 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21. 11. 1996, p. 1.(2) OJ L 346, 17. 12. 1997, p. 41.(3) OJ L 97, 11. 4. 1989, p. 19.(4) OJ L 126, 17. 5. 1997, p. 11.(5) OJ L 325, 14. 12. 1996, p. 6.(6) OJ L 40, 13. 2. 1998, p. 3.